

116 HR 7317 IH: Masks Work Act of 2020
U.S. House of Representatives
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7317IN THE HOUSE OF REPRESENTATIVESJune 24, 2020Mr. Schiff (for himself, Ms. Norton, Ms. Roybal-Allard, Mrs. Dingell, Ms. Jackson Lee, Mr. Casten of Illinois, Ms. Tlaib, Mr. Grijalva, Mr. Carson of Indiana, Mr. Hastings, Mr. Sires, Ms. Kaptur, Mr. Gallego, Ms. Lee of California, Ms. Sewell of Alabama, Mr. García of Illinois, Mr. Raskin, Mr. Scott of Virginia, Mr. Khanna, Mr. Ruppersberger, Mr. Moulton, Mr. Cárdenas, Mr. Cooper, Mr. Soto, Mr. Price of North Carolina, Mr. Cohen, Mr. Vela, Ms. Haaland, Mr. Payne, Ms. Wild, and Ms. Scanlon) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize a public service announcement campaign on the efficacy of cloth face coverings in reducing the spread of COVID–19, to authorize a program to provide cloth face coverings to any American who requests one free of charge, and for other purposes.1.Short titleThis Act may be cited as the Masks Work Act of 2020.2.FindingsCongress finds the following:(1)The SARS–CoV–2 virus has killed over 110,000 Americans and infected at least 2,000,000 others.(2)The measures taken to contain the virus, including social distancing and stay at home orders, have resulted in a significant economic disruption, causing tens of millions of Americans to lose jobs and income. (3)Scientific experts, including Dr. Anthony Fauci, Director of the National Institute of Allergy and Infectious Diseases, have warned of the danger of a second wave of infections striking the United States in fall and winter. (4)Scientific experts within the United States Government and elsewhere have strongly advised Americans to wear cloth face coverings as a means to slow the spread of COVID–19 and have stated that wearing cloth face coverings may reduce the spread of respiratory droplets that may carry the disease. (5)There is a growing body of scientific research indicating that high levels of cloth face covering adoption by a population can reduce transmission of the virus, and may prevent asymptomatic or presymptomatic carriers from unknowingly infecting others.(6)One scientific model estimated that if 80 percent of the population adopted proper face covering use, transmission would be 1/12 what it would be in a population without wearing cloth face coverings. Another newly released study conducted with animals found that face coverings reduced transmission of COVID–19 by 75 percent. (7)Nations in Southeast Asia with high levels of cloth face covering wearing have been more effective than others in reducing the spread of COVID–19, and have experienced comparably fewer infections and deaths as a result.(8)A recent study from the University of Iowa's College of Public Health suggests that the 15 States and the District of Columbia, having mandated wearing face coverings in public between April 8, 2020, and May 15, 2020, averted as many as 230,000 to 450,000 COVID–19 cases.(9)Many Americans have heeded the calls of public health experts to wear cloth face coverings and have made major sacrifices in other aspects of their life in order to control the spread of the virus.3.Sense of CongressIt is the sense of Congress that —(1)following the consensus advice of public health experts to wear face coverings can meaningfully reduce transmission rates for COVID–19, resulting in fewer deaths, fewer Americans made seriously ill, and lower economic disruption;(2)Americans should wear appropriate face coverings in situations where social distancing is difficult or impossible, particularly in indoors environments, both to protect themselves and to protect older Americans or others with health conditions that increase the risks of serious illness due to COVID–19; and(3)leaders across the political spectrum should model medically recommended behaviors by wearing face coverings appropriately and encouraging those around them to do the same.4.Public service announcement campaign(a)In generalThe Director of the Centers for Disease Control and Prevention (in this section referred to as the Director) shall carry out a public service announcement campaign campaign on television, radio, the internet, and digital platforms, and in print publications, informing Americans on—(1)the efficacy of cloth face coverings; and(2)why cloth face coverings are recommended by scientific and medical experts to reduce the spread of COVID–19.(b)AudienceIn carrying out the campaign under subsection (a), the Director shall ensure that public service announcements reach as many Americans as possible with scientifically accurate messages about cloth face coverings.(c)LanguageThe Director shall ensure that public service announcements under this section are provided in at least 19 languages in addition to English, including the following:(1)Spanish.(2)Arabic.(3)Cambodian.(4)Chinese.(5)Haitian Creole.(6)French.(7)Hindi.(8)Italian.(9)Japanese.(10)Korean.(11)Laotian.(12)Russian.(13)Tagalog.(14)Urdu.(15)Vietnamese.(16)Greek.(17)Polish.(18)Thai.(19)Portuguese. (d)Grants and contractsIn carrying out the campaign under subsection (a), the Director may, subject to the availability of appropriations, award grants to, and enter into contracts with, public and private entities (including nonprofit organizations).(e)Authorization of AppropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2020 and 2021, to remain available until expended.5.Cloth face coverings for all(a)In generalSubject to the availability of appropriations, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall carry out a program to provide cloth face coverings to any American who requests one free of charge by United States mail.(b)RequestsIn carrying out this section, the Secretary shall establish procedures allowing Americans to request up to three cloth face coverings per person in their household through the internet, by mail, or by phone (including text messaging).(c)ConsultationThe Secretary shall consult with the Director of the Centers for Disease Control and Prevention, the Director of the National Institutes of Health, and the heads of other agencies as appropriate regarding the design and selection of cloth face coverings to be provided under this section.(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2020 and 2021, to remain available until expended.6.National Institutes of Health research on cloth face covering efficacy(a)In GeneralThe Director of the National Institutes of Health (in this section referred to as the Director) shall conduct or support research on the efficacy of cloth face coverings, face shields, ventilators, and other facial coverings to reduce the spread of COVID–19.(b)Use of fundsResearch under this section may include—(1)research on the effect of wearing cloth face coverings on the spread of the virus that causes COVID–19;(2)research on the situations for which cloth face coverings are scientifically indicated;(3)research on the most effective materials or designs of cloth face coverings; and(4)other topics as the Director determines appropriate.(c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $25,000,000 for each of fiscal years 2020 through 2022, to remain available until expended.